Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 12/21/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2021, 2/22/2021, 2/22/2021, 2/22/2021, 2/22/2021, 2/22/2021, 2/22/2021, 2/22/2021, 2/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 (hereinafter instant claims 1-20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 (hereinafter patent claims 1-20) of U.S. Patent No. 10,791,407. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1-20: Patent claims 1-20 include all of the limitations of instant claims 1-20.  Hence, instant claims 1-20 are generic to the species of invention covered by patent claims 1-20.  Therefore, instant claims 1-20 are anticipated by patent claims 1-20 and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant "application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims").

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-11, 13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US 2015/0208184 A1)
Regarding claim 1, Tan discloses a system comprising a playback device, wherein the playback device comprises one or more microphones (Fig. 2: 204), one or more speakers (Fig. 1: 106, 108), at least one processor (Fig. 7: 702) and at least one non-transitory computer-readable medium (704) including instructions that are executable by the at least one processor such that the playback device is configured to (¶ 0056):
play back first audio content via the one or more speakers (¶ 0052);
detect a first event (¶ 0033);
based on detection of the first event, perform a first calibration of the playback device (¶ 0033), wherein the instructions that are executable by the at least one processor such that the playback device is configured to perform the first calibration comprise instructions that are executable by the at least one processor such that the playback device is configured to:
(i) record, via the one or more microphones, first audio to capture playback of the first audio content by the playback device (¶ 0052);
(ii) determine, based on the recorded first audio, a first playback configuration that at least partially offsets acoustic characteristics of an environment surrounding the playback device 
(iii) apply the first playback configuration to the playback device (¶ 0054).
Regarding claim 2, Tan discloses the system of claim 1, wherein the instructions that are executable by the at least one processor such that the playback device is configured to detect the first event comprise instructions that are executable by the at least one processor such that the playback device is configured to:
detect that a time period has elapsed since performing a previous calibration (¶ 0033, and note that performing calibration once every n seconds inherently requires detecting that n seconds has elapsed), wherein the playback device is configured to periodically record, via the one or more microphones, audio to capture playback of audio content by the playback device (¶ 0033, calibration performed every n seconds, and ¶ 0052 indicates that calibration includes the recording).
Regarding claim 3, Tan discloses the system of claim 1, wherein the playback device further comprises one or more sensors (inertial sensor, accelerometer, GPS receiver, etc.), and wherein the instructions that are executable by the at least one processor such that the playback device is configured to detect the first event comprise instructions that are executable by the at least one processor such that the playback device is configured to:
detect, via the one or more sensors, sensor data indicating the change in the environment surrounding the playback device (¶ 0033, and note that a change of location in an environment will also change in the environment surrounding the playback device).
Regarding claim 5, Tan discloses the system of claim 1, wherein the instructions that are executable by the at least one processor such that the playback device is configured to detect the 
detect, via the one or more microphones, a change in acoustic response of the environment (¶ 0036, and note that computing frequency responses over time to create a map would involve the changes in acoustic response over time being detected).
Regarding claim 7, Tan discloses the system of claim 1, wherein the instructions that are executable by the at least one processor such that the playback device is configured to detect the first event comprise instructions that are executable by the at least one processor such that the playback device is configured to:
detect that the playback device has been physically moved (¶ 0033, detecting that 116 of the playback device has been moved).
Regarding claim 8, Tan discloses the system of claim 1, wherein the instructions are executable by the at least one processor such that the playback device is further configured to:
play back second audio content via the one or more speakers (¶ 0052);
detect a second event at a time later than detection of the first event (¶ 0033, detect another event);
based on detection of the second event, perform a second calibration of the playback device (¶ 0033), wherein the instructions that are executable by the at least one processor such that the playback device is configured to perform the second calibration comprise instructions that are executable by the at least one processor such that the playback device is configured to:
(i) record, via the one or more microphones, second audio to capture playback of the second audio content by the playback device (¶ 0052);

(iii) apply the second playback configuration to the playback device (¶ 0054).
Claims 9-11, 13, 15-16, 17-19, 20 recite similar limitations as claims 1-3, 5, 7-8, 1-3, 5 respectively, and are rejected for the same reasons set forth above in the rejections of claims 1-3, 5, 7-8, 1-3, 5, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Li et al (US 2013/0129102 A1)
Regarding claim 4, Tan discloses the system of claim 3.
Tan is not relied upon to disclose wherein the one or more sensors comprise a proximity sensor, and wherein the instructions that are executable by the at least one processor such that the playback device is configured to detect the sensor data indicating the change in the environment surrounding the playback device comprise instructions that are executable by the at least one processor such that the playback device is configured to:

In a similar field of endeavor, Li discloses detect one or more barriers in proximity to the playback device (¶ 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the one or more sensors comprise a proximity sensor, and wherein the instructions that are executable by the at least one processor such that the playback device is configured to detect the sensor data indicating the change in the environment surrounding the playback device comprise instructions that are executable by the at least one processor such that the playback device is configured to:
detect one or more barriers in proximity to the playback device,
the motivation being to allow a filter to self-adjust to converge faster when performing acoustic echo cancellation (Li - ¶ 0064).
Claims 12 recite similar limitations as claims 4 respectively, and are rejected for the same reasons set forth above in the rejections of claims 4, respectively.

Claim 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Burgan et al. (US 8045721 B2)
Regarding claim 6, Tan discloses the system of claim 5.
Tan is not relied upon to disclose wherein the instructions that are executable by the at least one processor such that the playback device is configured to detect the change in the acoustic response of the environment comprise instructions that are executable by the at least one processor such that the playback device is configured to:

In a similar field of endeavor, Burgan discloses determine that audio output of the playback device is distorted by more than a distortion threshold (detx18, col. 5, lines 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the instructions that are executable by the at least one processor such that the playback device is configured to detect the change in the acoustic response of the environment comprise instructions that are executable by the at least one processor such that the playback device is configured to:
determine that audio output of the playback device is distorted by more than a distortion threshold,
the motivation being to improve quality of output audio (Burgan - detx7, col. 3, lines 22-35).
 Claims 14 recite similar limitations as claims 6 respectively, and are rejected for the same reasons set forth above in the rejections of claims 6, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK FISCHER/Primary Examiner, Art Unit 2687